


Exhibit 10.61

 

ABBOTT LABORATORIES

NON-QUALIFIED STOCK OPTION AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) an
Option (the “Option”) to purchase a total of «NQSOs» Shares, at the price of
$«Option_Price» per Share (the “Exercise Price”), such price being not less than
100% of the Fair Market Value of the Shares on the Grant Date.

 

The Option is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.

 

The terms and conditions of the Option granted to the Employee are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Non-Qualified Stock Option
Agreement.

 

(b)                                 Change in Control Agreement:  An Agreement
Regarding Change in Control in effect between the Company (or the Surviving
Entity) and the Employee, if any.

 

(c)                                  Change in Control Cause: shall mean the
occurrence of any of the following circumstances during the period that begins
six months immediately before a Change in Control and ends two years immediately
following such Change in Control: the willful engaging by the Employee in
illegal conduct or gross misconduct which is demonstrably and materially
injurious to the Company. For purposes of this definition, no act, or failure to
act, on the Employee’s part shall be deemed “willful” unless done, or omitted to
be done, by the Employee not in good faith and without reasonable belief that
the Employee’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for Change in Control Cause unless and until the Company delivers to
the Employee a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Employee and an opportunity for the Employee, together with counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board, the
Employee was guilty of conduct set forth above and specifying the particulars
thereof in detail.

 

(d)                                 Change in Control Good Reason:  shall mean
the occurrence of any of the following circumstances without the Employee’s
express written consent during the period that begins six months immediately
before a Change in Control and ends two years immediately following such Change
in Control:

 

(i)                                     a significant adverse change in the
nature, scope or status of the Employee’s position, authorities or duties from
those in effect immediately prior to the Change in Control, including, without
limitation, if the Employee was, immediately prior to the Change in Control, an
Employee officer of a public company, the Employee ceasing to be an Employee
officer of a public company;

 

1

--------------------------------------------------------------------------------


 

(ii)                                  the failure by the Company to pay the
Employee any portion of the Employee’s current compensation, or to pay the
Employee any portion of any installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days of the date
such compensation is due;

 

(iii)                               a reduction in the Employee’s annual base
salary (or a material change in the frequency of payment) as in effect
immediately prior to the Change in Control as the same may be increased from
time to time;

 

(iv)                              the failure by the Company to award the
Employee an annual bonus in any year which is at least equal to the annual
bonus, awarded to the Employee under the annual bonus plan of the Company for
the year immediately preceding the year of the Change in Control;

 

(v)                                 the failure by the Company to award the
Employee equity-based incentive compensation (such as stock options, shares of
restricted stock, restricted stock units, or other equity-based compensation) on
a periodic basis consistent with the Company’s practices with respect to timing,
value and terms prior to the Change in Control;

 

(vi)                              the failure by the Company to continue to
provide the Employee with the welfare benefits, fringe benefits and perquisites
enjoyed by the Employee immediately prior to the Change in Control under any of
the Company’s plans or policies, including, but not limited to, those plans and
policies providing pension, life insurance, medical, health and accident,
disability, vacation, Employee automobile, Employee tax or financial advice
benefits or club dues;

 

(vii)                           the relocation of the Company’s principal
Employee offices to a location more than thirty-five miles from the location of
such offices immediately prior to the Change in Control or the Company requiring
the Employee to be based anywhere other than the location where the Employee
primarily performs services for the Company immediately prior to the Change in
Control except for required travel for the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations
immediately prior to the Change in Control; or

 

(viii)                        the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform any Change in Control Agreement.

 

For purposes of any determination regarding the existence of Change in Control
Good Reason, any good faith determination by the Employee that Change in Control
Good Reason exists shall be conclusive.

 

(e)                                  Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Controlled Group:

 

(i)                                     Abbott and any corporation, partnership
and proprietorship under common control (as defined under the aggregation
rules of subsections 414 (b), (c), or (m) of the Code) with Abbott; and

 

(ii)                                  during the period of the TAP
Pharmaceutical Products Inc. (“TAP”) joint venture between Takeda Pharmaceutical
Company Limited and Abbott ending April 30, 2008, TAP and any corporation,
partnership and proprietorship under common control (as defined above) with TAP.

 

(g)                                  Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Options or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Program.

 

(h)                                 Disability:  Sickness or accidental bodily
injury, directly and independently of all other causes, that disables the
Employee so that the Employee is completely prevented from performing all the
duties of his or her occupation or employment.

 

(i)                                     Employee’s Representative:  The
Employee’s legal guardian or other legal representative.

 

(j)                                    Option:  The Non-Qualified Stock Option
granted pursuant to this Agreement.

 

(k)                                 Program:  The Abbott Laboratories 2009
Incentive Stock Program.

 

(l)                                     Retirement:

 

(i)                                     Except as provided under (iii) below,
for employees hired by the Controlled Group prior to January 1, 2004, Retirement
means any of the following:

 

·                                          age 50 with 10 years of service;

 

·                                          age 65 with at least three years of
service; or

 

·                                          age 55 with an age and service
combination of 70 points, where each year of age is one point and each year of
service is one point.

 

(ii)                                  Except as provided under (iii) below, for
employees hired by the Controlled Group after December 31, 2003, Retirement
means any of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three years of
service.

 

(iii)                               For participants in the Abbott Laboratories
Pension Plan for Former BASF and Former Solvay Employees, Retirement means any
of the following:

 

·                                          age 55 with 10 years of service; or

 

3

--------------------------------------------------------------------------------


 

·                                          age 65 with at least three years of
service.

 

(iv)                              For purposes of calculating service under this
Section 1(l), except as otherwise provided by the Committee or its delegate,
service is earned only if performed for a member of the Controlled Group while
that Controlled Group member is a part of the Controlled Group.

 

(v)                                 If an Employee has a Termination and (A) as
of the date of that Termination met the definition of Retirement, and (B) is
subsequently rehired by a member of the Controlled Group, then for purposes of
this Agreement that Employee will continue to be treated as meeting the
definition of Retirement.

 

(m)                             Termination:  A severance of employment for any
reason (including Retirement) from the Company and all Subsidiaries.  Any
Termination shall be effective on the last day the Employee performs services
for or on behalf of the Company or its Subsidiary, and employment shall not be
extended by any statutory or common law notice of termination period.

 

2.                                      Term of Option.  Subject to Sections 5,
6 and 7, the Employee may exercise all or a portion of the vested Option at any
time prior to the 10th anniversary of the Grant Date (the “Expiration Date”);
provided that the Option may be exercised with respect to whole Shares only.  In
no event shall the Option be exercisable on or after the Expiration Date.  To
the extent the Option is not exercised prior to the Expiration Date (or any
earlier expiration of the Option pursuant to Sections 5, 6 and 7), it shall be
canceled and forfeited.

 

3.                                      Vesting.  The Option shall vest and
become exercisable as follows:

 

(a)                                 on the first anniversary of the Grant Date,
one-third of the total number of Shares may be purchased;

 

(b)                                 on the second anniversary of the Grant Date,
two-thirds of the total number of Shares may be purchased; and

 

(c)                                  on the third anniversary of the Grant Date,
the Option may be exercised in full.

 

The Option is not earned and the Employee has no right to purchase the
underlying Shares until an event described above occurs.  The vesting described
above is cumulative, so that at each vesting date an additional amount of Shares
is available for purchase and remains available until the Option’s Expiration
Date or such earlier date determined pursuant to Section 5, 6 or 7 below.

 

4.                                      Exercise of the Option.  To the extent
vested, the Option may be exercised in whole or in part as follows:

 

(a)                                 Who May Hold/Exercise the Option.

 

(i)                                     General Rule - Exercise by Employee
Only.  During the lifetime of the Employee, the Option may be exercised only by
the Employee or the Employee’s Representative.

 

(ii)                                  Death Exception.  If the Employee dies,
then the Option may be exercised only by the executor or administrator of the
estate of the Employee or the person or

 

4

--------------------------------------------------------------------------------


 

persons to whom rights under the Option have passed by will or the laws of
descent or distribution.  Such person(s) shall furnish the appropriate tax
clearances, proof of the right of such person(s) to exercise the Option, and
other pertinent data as the Company may deem necessary.

 

(iii)                               Transferability.  Except as otherwise
provided by the Committee or its delegate, the Option is not transferable other
than by will or the laws of descent and distribution.  It may not be assigned,
transferred (except by will or the laws of descent and distribution), pledged or
hypothecated in any way, whether by operation of law or otherwise, and shall not
be subject to execution, attachment, or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any attachment or similar
process upon such Option, shall be null and void.

 

(b)                                 Method of Exercise.  Subject to the
requirements of local law, the Option may be exercised only by:

 

(i)                                     delivery to the designated employee or
agent of the Company of a written, electronic, or telephonic notice of exercise,
specifying the number of Shares with respect to which the Option is then being
exercised, and payment of the full Exercise Price of the Shares being purchased
in cash or with other Shares held by the Employee having a then Fair Market
Value equal to the Exercise Price;

 

(ii)                                  delivery of a properly-executed exercise
notice together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds to pay the Exercise
Price;

 

(iii)                               a combination of (i) and (ii) above; or

 

(iv)                              any other manner approved by the Committee
from time to time.

 

Each method of exercise requires payment of the full amount of any federal,
state, local or other applicable taxes which the Company believes are required
to be withheld and paid with respect to such exercise, as described below.

 

(c)                                  Payment of Taxes.  The Employee may satisfy
any federal, state, local or other applicable taxes arising from any transaction
related to the exercise of the Option pursuant to this Agreement by:

 

(i)                                     tendering a cash payment;

 

(ii)                                  having the Company withhold Shares from
the Option exercised to satisfy the minimum applicable withholding tax;

 

(iii)                               tendering Shares received in connection with
the Option back to the Company; or

 

(iv)                              delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld.

 

The Company shall have the right and is hereby authorized to withhold from the
Shares transferable to the Employee upon any exercise of the Option or (to the
extent permitted

 

5

--------------------------------------------------------------------------------


 

by applicable law, including without limitation Code Section 409A) from any
other compensation or other amount owing to the Employee such amount as may be
necessary in the opinion of the Company to satisfy all such tax and withholding
obligations.

 

5.                                      Effect of Termination or Death on the
Option.  By accepting this Option grant, the Employee acknowledges that, except
as otherwise provided in this Agreement, in the event of Termination (whether or
not in breach of local labor laws), the Employee’s right to vest in the Option
under the Program, if any, will terminate effective as of the date that the
Employee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law) and that the
Committee shall have the exclusive discretion to determine when the Employee is
no longer actively employed for purposes of this Option grant.

 

(a)                                 Termination due to Retirement.  Subject to
Section 7 below, in the event of Termination due to Retirement, then (regardless
of any subsequent death of the Employee) the Option will continue to vest
pursuant to Section 3, and the last date on which the Option may be exercised is
the day prior to the Expiration Date.

 

(b)                                 Termination due to Disability.  Subject to
Section 7 below, in the event of Termination due to Disability, then (regardless
of any subsequent death of the Employee) the Option will continue to vest
pursuant to Section 3, and the last date on which the Option may be exercised is
the day prior to the Expiration Date.

 

(c)                                  Termination due to Death of the Employee. 
In the event of the death of the Employee during employment, the Option will
continue to vest pursuant to Section 3, and the last date on which the Option
may be exercised is the day prior to the Expiration Date.

 

(d)                                 Termination for Reason Other than under
Subsection 5(a), (b), (c) or Section 6 .

 

(i)                                     Options Granted Within Nine Months of
Termination.  Any Option granted less than nine months prior to a Termination
for any reason other than those set forth in subsections 5(a), (b), (c) or
Section 6 shall be cancelled and forfeited immediately upon such Termination.

 

(ii)                                  Options Granted Nine Months or More Prior
to Termination.  Subject to Section 7 below, an Option granted nine months or
more prior to a Termination for any reason other than those set forth in
subsections 5(a),(b), (c) or Section 6, will continue to vest and shall be
exercisable to the extent permitted by Section 3 for a three-month period after
the Employee’s effective date of Termination, but in no event shall such Option
be exercised on or after the Expiration Date.  In the event of the death of the
Employee during the three-month period after the Employee’s effective date of
Termination, the Option shall continue to vest and be exercisable for a
three-month period measured from the date of death, but in no event shall such
Option be exercised on or after the Expiration Date.

 

6.                                      Change in Control.  In the event of a
Change in Control, the entity surviving such Change in Control or the ultimate
parent thereof (referred to herein as the “Surviving Entity”) may assume,
convert or replace this Option with options of at least equal value (determined
using the same value for purchasing Company shares as used for purchasing
Company shares not subject to this Agreement on the date of the Change in
Control) with terms and conditions not less favorable than the terms and
conditions provided in this Agreement, in which case the new option will vest

 

6

--------------------------------------------------------------------------------


 

according to the terms of the applicable award agreement.  If the Surviving
Entity does not assume, convert or replace this Option, this Option will be
fully vested on the date of the Change in Control.  If the Surviving Entity does
assume, convert or replace this Option, then in the event the Employee’s
Termination (i) occurs within the time period beginning six months immediately
before a Change in Control and ending two years immediately following such
Change in Control, and (ii) was initiated by the Company (or the Surviving
Entity) for a reason other than Change in Control Cause or was initiated by the
Employee for Change in Control Good Reason, this Option shall become fully
vested on the later of the date of the Change in Control and the date of the
Employee’s Termination.  The provisions of this Section 6 shall supersede
Section 13(a)(i) of the Plan.

 

7.                                      Effect of Certain Bad Acts.  The Option
shall be cancelled and forfeited immediately if, in the sole opinion and
discretion of the Committee or its delegate with respect to (a) and (b) or, in
the sole opinion and discretion of the Board with respect to (c), the Employee:

 

(a)                                 if Section 6 does not apply, commits a
material breach of the terms and conditions of the Employee’s employment,
including, but not limited to:

 

(i)                                     material breach by the Employee of the
Code of Business Conduct;

 

(ii)                                  material breach by the Employee of the
Employee’s employment contract, if any;

 

(iii)                               commission by the Employee of an act of
fraud, embezzlement or theft in connection with the Employee’s duties or in the
course of the Employee’s employment;

 

(iv)                              wrongful disclosure by the Employee of secret
processes or confidential information of the Company or any of its Subsidiaries;
or

 

(v)                                 failure by the Employee to substantially
perform the duties of the Employee’s employment (other than any such failure
resulting from the Employee’s Disability); or

 

(b)                                 if Section 6 does not apply, to the extent
permitted by applicable law, engagement by the Employee, directly or indirectly,
for the benefit of the Employee or others, in any activity, employment or
business which is competitive with the Company or any of its Subsidiaries; or

 

(c)                                  if Section 6 does apply, the Employee
engages in an activity that is deemed to constitute Change in Control Cause.

 

8.                                     No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

7

--------------------------------------------------------------------------------


 

9.                                      Nature of Grant.  In accepting this
Option grant, the Employee acknowledges that:

 

(a)                                 The Program is established voluntarily by
the Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 This Option award is a one-time benefit and
does not create any contractual or other right to receive future grants of
Options, benefits in lieu of Options, or other Program benefits in the future,
even if Options have been granted repeatedly in the past;

 

(c)                                  All decisions with respect to future Option
grants, if any, and their terms and conditions, will be made by the Committee,
in its sole discretion;

 

(d)                                 Nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company and the Employee;

 

(e)                                  The Employee is voluntarily participating
in the Program;

 

(f)                                   The Option and Shares subject to the
Option are:

 

(i)                                     extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or its Subsidiaries, and are outside the scope of the Employee’s
employment contract, if any;

 

(ii)                                  not intended to replace any pension rights
or compensation;

 

(iii)                               not part of the Employee’s normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
its Subsidiaries;

 

(g)                                  The future value of the Shares underlying
the Option is unknown and cannot be predicted with certainty;

 

(h)                                 In consideration of this Option award, no
claim or entitlement to compensation or damages shall arise from the Option
resulting from Termination (for any reason whatsoever) and the Employee
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise; if any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing or electronically accepting this Agreement, the
Employee shall be deemed irrevocably to have waived the Employee’s entitlement
to pursue such claim;

 

(i)                                     The Option and the Benefits under the
Program, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability; and

 

(j)                                    Neither the Company nor any of its
Subsidiaries shall be liable for any change in value of the Option, the amount
realized upon exercise of the Option or the amount realized upon a subsequent
sale of any Shares acquired upon exercise of the Option, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.

 

8

--------------------------------------------------------------------------------


 

10.                               Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

(i)                                     voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                  authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Employee’s participation in the Program.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)                                     obtain confirmation as to the existence
of the Data;

 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

9

--------------------------------------------------------------------------------


 

(iv)                              oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Employee’s participation in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

11.                               Private Placement.  This Option grant is not
intended to be a public offering of securities in the Employee’s country.  The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and this Option grant is not subject to the supervision of the local
securities authorities.

 

12.                               Exchange Controls.  As a condition to this
Option grant, the Employee agrees to comply with any applicable foreign exchange
rules and regulations.

 

13.                               Compliance with Applicable Laws and
Regulations.

 

(a)                                 The Company shall not be required to issue
or deliver any Shares pursuant to this Agreement pending compliance with all
applicable federal and state securities and other laws (including any
registration requirements or tax withholding requirements) and compliance with
the rules and practices of any stock exchange upon which the Company’s Shares
are listed.

 

(b)                                 Regardless of any action the Company or its
Subsidiaries take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Employee’s participation in the Program and legally applicable to the Employee
or deemed by the Company or its Subsidiaries to be an appropriate charge to the
Employee even if technically due by the Company or its Subsidiaries
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or its Subsidiaries.  The
Employee further acknowledges that the Company and/or its Subsidiaries: (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including, but not limited
to, the grant, vesting or exercise of the Option, the issuance of Shares upon
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Employee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if the Employee has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable event, the Employee acknowledges that the Company and/or
its Subsidiaries may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

 

14.                               Code Section 409A.  The Option is intended to
be exempt from the requirements of Code Section 409A.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that the Option is subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Employee’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

10

--------------------------------------------------------------------------------


 

Although this Agreement and the Benefits provided hereunder are intended to be
exempt from the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement or the Benefits provided hereunder will
comply with Code Section 409A or any other provision of federal, state, local,
or non-United States law.  None of the Company, its Subsidiaries, or their
respective directors, officers, employees or advisers shall be liable to the
Employee (or any other individual claiming a benefit through the Employee) for
any tax, interest, or penalties the Employee may owe as a result of compensation
paid under this Agreement, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect the Employee from the obligation to
pay any taxes pursuant to Code Section 409A.

 

15.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Option, the Employee’s participation in the
Program or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with the Employee’s own personal tax,
legal and financial advisors regarding participation in the Program before
taking any action related to the Program.

 

16.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Employee’s participation
in the Program, on the Option and on any Shares acquired under the Program, to
the extent the Company or its Subsidiaries determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Program, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  The Employee
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its Subsidiaries, as may be required to allow the Company and
its Subsidiaries to comply with local laws, rules and regulations in the
Employee’s country.  In addition, the Employee agrees to take any and all
actions as may be required to comply with the Employee’s personal obligations
under local laws, rules and regulations in the Employee’s country.

 

17.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Option have
passed by will or the laws of descent or distribution.

 

18.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Program by electronic means.  The Employee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Program through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.

 

19.                               Addendum.  This Option grant shall be subject
to any special terms and conditions set forth in any Addendum to this Agreement
for the Employee’s country.  Moreover, if the Employee relocates to one of the
countries included in the Addendum, the special terms and conditions for such
country will apply to the Employee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Program.  The
Addendum constitutes part of this Agreement.

 

20.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other

 

11

--------------------------------------------------------------------------------


 

provision of this Agreement shall be severable and enforceable to the extent
permitted by law.  To the extent a court or tribunal of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable, in
whole or in part, the Company, in its sole discretion, shall have the power and
authority to revise or strike such provision to the minimum extent necessary to
make it valid and enforceable to the full extent permitted under local law.

 

21.                               Entire Agreement.  This Agreement, the
Program, the Program prospectus, the Program administrative rules, and any
applicable Company policies constitute the entire agreement between the Employee
and the Company regarding the Option and supersede all prior and contemporaneous
agreements and understandings, oral or written, between the parties regarding
the Option.  Except as expressly set forth herein, this Agreement (and any
provision of this Agreement) may not be modified, changed, clarified, or
interpreted by the parties, except in a writing specifying the modification,
change, clarification, or interpretation, and signed by a duly authorized
Company officer.

 

22.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Option have passed by will or the laws of descent or
distribution.

 

23.                               Language.  If the Employee has received this
Agreement or any other document related to the Program translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

24.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*     *     *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

12

--------------------------------------------------------------------------------

 

ADDENDUM TO THE ABBOTT LABORATORIES
NON-QUALIFIED STOCK OPTION AGREEMENT

 

In addition to the terms and conditions set forth in the Agreement, the Option
is subject to the following terms and conditions.  All defined terms contained
in this Addendum shall have the same meaning as set forth in the Program.  If
the Employee is employed in a country identified in the Addendum, the additional
terms and conditions for such country shall apply.  If the employee transfers
residence and/or employment to a country identified in the Addendum, the
additional terms and conditions for such country shall apply to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary and advisable to comply with local law or to
facilitate administration of the Program.

 

AUSTRALIA

 

1.                                      Option Conditioned on Satisfaction of
Regulatory Obligations.  If the Employee is: (a) a director of a Subsidiary
incorporated in Australia; or (b) a person who is a management-level executive
of a Subsidiary incorporated in Australia and who also is a director of a
Subsidiary incorporated outside of Australia, the grant of the Option is
conditioned upon satisfaction of the shareholder approval provisions of section
200B of the Corporations Act 2001 (Cth) in Australia.

 

2.                                      Australian Offer Document.  In addition
to the Agreement and the Program, the Employee must review the Australian Offer
Document and the Australian Addendum to the Program for additional important
information pertaining to the Option.  Both of these documents can be accessed
via the UBS website at www.ubs.com/onesource/abt.  By accepting the Option, the
Employee acknowledges and confirms that the Employee has reviewed these
documents.

 

3.                                      Right to Exercise.  Notwithstanding
anything in the Agreement or Program to the contrary, if the Option vests when
the Fair Market Value per Share is equal to or less than the Exercise Price, the
Employee may not exercise the vested Option.  The vested Option may be exercised
only starting on the business day following the first day on which the Fair
Market Value per Share exceeds the Exercise Price of the Option.  For the
avoidance of doubt, this provision also applies to any Option held by an
Employee who transfers to Australia after the Option is granted, as determined
by the Committee in its sole discretion.

 

BRAZIL

 

Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Program are the result of
commercial transactions unrelated to the Employee’s employment; (ii) the
Agreement and the Program are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the Option, if any, is not part
of the Employee’s remuneration from employment.

 

CANADA

 

1.                                      English Language.  The parties to the
Agreement acknowledge that it is their express wish that the Agreement, as well
as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.  Les parties reconnaissent avoir exigé la rédaction en anglais de
la présente convention, ainsi que de tous documents exécutés, avis donnés et
procédures judiciaires intentées, directement ou indirectement, relativement à
ou suite à la présente convention.

 

13

--------------------------------------------------------------------------------


 

2.                                      Exercise of the Option — No Tendering
Previously-Owned Shares.  Notwithstanding Section 4 of the Agreement or any
other provision in the Agreement or Program to the contrary, if the Employee is
resident in Canada, the Employee may not tender Shares that the Employee owns to
pay the Exercise Price or taxes in connection with the Option.

 

CHILE

 

Private Placement.  The following provision shall replace Section 11 of the
Agreement:

 

In accordance with Circular 99 of 2001, from Chile’s Superintendence of
Securities, the grant of the Option hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.  As a private placement, the Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities, and the Program is not subject to the supervision of the local
securities authorities.

 

CHINA

 

1.                                      Mandatory Full Cashless Exercise. 
Notwithstanding Section 4 of the Agreement or any other provision in the
Agreement to the contrary, the Option may be exercised only by using the
cashless method, except as otherwise determined by the Committee.  Only full
cashless exercise (net proceeds remitted to the Employee in cash) will be
permitted.  Cash, cashless sell-to-cover, or stock swap methods of exercise are
prohibited.

 

2.                                      Foreign Exchange Control Laws.  As a
condition of the Option, the Employee understands and agrees that, due to the
exchange control laws in China, the Employee will be required to immediately
repatriate the cash proceeds resulting from the cashless exercise of the Option
to China.

 

The Employee understands and agrees that the repatriation of sales proceeds may
need to be effected through a special exchange control account established by
the Company or its Subsidiaries, and the Employee hereby consents and agrees
that sales proceeds from the sale of Shares acquired under the Program may be
transferred to such account by the Company on the Employee’s behalf prior to
being delivered to the Employee.  The sales proceeds may be paid to the Employee
in U.S. dollars or local currency at the Company’s discretion.  If the sales
proceeds are paid to the Employee in U.S. dollars, the Employee understands that
the Employee will be required to set up a U.S. dollar bank account in China so
that the proceeds may be deposited into this account.  If the sales proceeds are
paid to the Employee in local currency, the Employee acknowledges that the
Company is under no obligation to secure any particular exchange conversion rate
and that the Company may face delays in converting the dividends and proceeds to
local currency due to exchange control restrictions.  The Employee agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to the Employee. 
The Employee further agrees to comply with any other requirements that may be
imposed by the Company or its Subsidiaries in China in the future in order to
facilitate compliance with exchange control requirements in China.  The Employee
agrees to be subject to these restrictions even after Termination.

 

Notwithstanding anything to the contrary in the Program or the Agreement, in the
event of an Employee’s Termination other than due to Retirement, the Employee
shall be required to exercise the Option (to the extent outstanding, vested and
otherwise permitted under the Agreement) and/or sell all Shares issued pursuant
to the Program no later than 90 days after the date of Termination (or such
other period as may be required by the State Administration of Foreign Exchange
(“SAFE”)), and repatriate the sales proceeds to China in the manner designated
by the Company.  Notwithstanding the foregoing, in the event of an Employee’s
Termination by reason of Retirement, the Employee shall be required to exercise
the Option

 

14

--------------------------------------------------------------------------------


 

(to the extent outstanding, vested and otherwise permitted under the Agreement)
and/or sell all Shares issued pursuant to the Program no later than 180 days
after the date of such Retirement (or such other period as may be required by
the SAFE), and repatriate the sales proceeds to China in the manner designated
by the Company.

 

Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Employee may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Program, the Agreement and
the Option in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

 

CROATIA

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

DENMARK

 

Treatment of Options upon Termination.  Notwithstanding any provisions in the
Agreement to the contrary, the treatment of the Option upon Termination shall be
governed by the Act on Stock Options in Employment Relations.

 

FINLAND

 

Withholding of Tax-Related Items.  Notwithstanding anything in Section 4(c) of
the Agreement to the contrary, if the Employee is a local national of Finland,
any Tax-Related Items shall be withheld only in cash from the Employee’s regular
salary/wages or other amounts payable to the Employee in cash, or such other
withholding methods as may be permitted under the Program and allowed under
local law.

 

FRANCE

 

English Language.  The parties to the Agreement acknowledge that it is their
express wish that the Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

HONG KONG

 

1.                                      Exercise of Option.  If, for any reason,
the Employee exercises the Option within six months of the Grant Date, the
Employee agrees that he or she will not sell or otherwise dispose of any such
Shares prior to the six-month anniversary of the Grant Date.

 

2.                                      IMPORTANT NOTICE.  WARNING:  The
contents of the Agreement, the Addendum, the Program, and all other materials
pertaining to the Option and/or the Program have not been reviewed by any
regulatory authority in Hong Kong.  The Employee is hereby advised to exercise
caution in relation to

 

15

--------------------------------------------------------------------------------


 

the offer thereunder.  If the Employee has any doubts about any of the contents
of the aforesaid materials pertaining to the Option, the Employee should obtain
independent professional advice.

 

3.                                      Wages.  The Option and Shares underlying
the Option do not form part of the Employee’s wages for the purposes of
calculating any statutory or contractual payments under Hong Kong law.

 

INDIA

 

Repatriation Requirements.  As a condition to this Option grant, the Employee
agrees to repatriate all sales proceeds and dividends attributable to Shares
acquired under the Program in accordance with local foreign exchange rules and
regulations.

 

ISRAEL

 

Indemnification for Tax Liabilities.  As a condition of the grant of the Option,
the Employee expressly consents and agrees to indemnify the Company and/or its
Subsidiaries and hold them harmless from any and all liability attributable to
taxes, interest or penalties thereon, including without limitation, liabilities
relating to the necessity to withhold any taxes.

 

ITALY

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

MEXICO

 

1.                                      Commercial Relationship.  The Employee
expressly acknowledges that the Employee’s participation in the Program and the
Company’s grant of the Option does not constitute an employment relationship
between the Employee and the Company.  The Employee has been granted the Option
as a consequence of the commercial relationship between the Company and the
Company’s Subsidiary in Mexico that employs the Employee, and the Company’s
Subsidiary in Mexico is the Employee’s sole employer.  Based on the foregoing:
(a) the Employee expressly acknowledges that the Program and the benefits
derived from participation in the Program do not establish any rights between
the Employee and the Subsidiary in Mexico that employs the Employee; (b) the
Program and the benefits derived from participation in the Program are not part
of the employment conditions and/or benefits provided by the Subsidiary in
Mexico that employs the Employee; and (c) any modifications or amendments of the
Program or benefits granted thereunder by the Company, or a termination of the
Program by the Company, shall not constitute a change or impairment of the terms
and conditions of the Employee’s employment with the Subsidiary in Mexico.

 

2.                                      Extraordinary Item of Compensation.  The
Employee expressly recognizes and acknowledges that the Employee’s participation
in the Program is a result of the discretionary and unilateral decision of the
Company, as well as the Employee’s free and voluntary decision to participate in
the Program in accord with the terms and conditions of the Program, the
Agreement and this Addendum.   As such, the Employee acknowledges and agrees
that the Company may, in its sole discretion, amend and/or discontinue the
Employee’s participation in the Program at any time and without any liability. 
The value of the Option is an extraordinary item of compensation outside the
scope of the Employee’s employment contract, if any.  The Option is not part of
the Employee’s regular or expected compensation for purposes

 

16

--------------------------------------------------------------------------------


 

of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or any similar
payments, which are the exclusive obligations of the Company’s Subsidiary in
Mexico that employs the Employee.

 

NETHERLANDS

 

Waiver of Termination Rights.  The Employee waives any and all rights to
compensation or damages as a result of a Termination, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Program; or (b) the Employee ceasing to have rights, or
ceasing to be entitled to any awards, under the Program as a result of such
Termination.

 

PAKISTAN

 

1.                                      Mandatory Full Cashless Exercise. 
Notwithstanding Section 4 of the Agreement or any other provision in the
Agreement to the contrary, the Option may be exercised only by using the
cashless method, except as otherwise determined by the Committee.  Only full
cashless exercise (net proceeds remitted to the Employee in cash) will be
permitted.  Cash, cashless sell-to-cover, or stock swap methods of exercise are
prohibited.

 

2.                                      Repatriation Requirements.  As a
condition of this Option grant, the Employee agrees to repatriate all sales
proceeds attributable to the cashless exercise of the Option acquired under the
Program in accordance with local foreign exchange rules and regulations.

 

3.                                      Exchange Control Obligations.  To the
extent applicable, the Employee is required to comply with certain consent and
reporting requirements to the State Bank of Pakistan (Pakistan’s central bank)
under the exchange control laws of Pakistan.  As the exchange control
regulations can change frequently and at times, without notice, the Employee
should consult his or her legal advisor prior to exercising an Option or selling
Shares under the Program to ensure compliance with current regulations.  Neither
the Company nor its Subsidiary in Pakistan accept any liability for any fine or
penalties resulting from the failure of the Employee to comply with applicable
laws.

 

PHILIPPINES

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

ROMANIA

 

1.                                      Termination.  Notwithstanding anything
to the contrary in the Program or the Agreement, a Termination shall include the
situation where the Employee’s employment contract is terminated as a result of
the Employee’s application for retirement to the Romanian House of Pensions.

 

2.                                      English Language. The Employee hereby
expressly agrees that this Agreement, the Program as well as all documents,
notices and proceedings entered into, relating directly or indirectly hereto, be
drawn up or communicated only in the English language. Angajatul consimte în mod
expres prin prezentul ca acest Contract, Programul precum şi orice alte
documente, notificări, înştiinţări legate direct sau indirect de acest Contract
să fie redactate sau efectuate doar în limba engleză.

 

17

--------------------------------------------------------------------------------


 

RUSSIA

 

1.                                      Sale or Transfer of Shares. 
Notwithstanding anything to the contrary in the Program or the Agreement, the
Employee shall not be permitted to sell or otherwise dispose of the Shares
acquired pursuant to the Option in Russia.  The Employee may sell the Shares
only through a broker established and operating outside Russia.

 

2.                                      Repatriation Requirements.  As a
condition of this Option grant, the Employee agrees to promptly repatriate all
funds, including (but not limited to) sales proceeds, attributable to Shares
acquired under the Program to a foreign currency account at an authorized bank
in Russia in accordance with local foreign exchange rules and regulations. 
Neither the Company nor any of its Subsidiaries shall be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws.

 

SINGAPORE

 

Qualifying Person Exemption.  The grant of the Option under the Program is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Program
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore.  Accordingly,
statutory liability under the SFA in relation to the content of the prospectuses
would not apply.  The Employee should note that, as a result, the Option is
subject to section 257 of the SFA and the Employee will not be able to make:
(a) any subsequent sale of the Shares in Singapore; or (b) any offer of such
subsequent sale of the Shares subject to the Option in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.                                      Withholding Taxes.  The following
provision supplements Section 4(c) of the Agreement:

 

By accepting the Option, the Employee agrees to notify the Company’s local
affiliate in South Africa that employs the Employee (the “Employer”) of the
amount of any gain realized upon exercise of the Option.  If the Employee fails
to advise the Employer of the gain realized upon exercise of the Option, the
Employee may be liable for a fine.  The Employee will be responsible for paying
any difference between the actual tax liability and the amount withheld.

 

2.                                      Exchange Control Obligations.  The
Employee is solely responsible for complying with applicable exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa. 
As the Exchange Control Regulations change frequently and without notice, the
Employee should consult the Employee’s legal advisor prior to the acquisition or
sale of Shares under the Program to ensure compliance with current Exchange
Control Regulations.  Neither the Company nor any of its Subsidiaries shall be
liable for any fines or penalties resulting from the Employee’s failure to
comply with applicable laws.

 

SPAIN

 

Acknowledgement of Discretionary Nature of the Program; No Vested Rights.  By
accepting the Option grant, the Employee consents to participation in the
Program and acknowledges receipt of a copy of the Program.

 

18

--------------------------------------------------------------------------------


 

The Employee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Options under the Program to individuals who may be
employees of the Company or its Subsidiaries throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis.  Consequently, the Employee
understands that the Option is granted on the assumption and condition that the
Option and the Shares acquired upon exercise of the Option shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Option grant shall be null and void.

 

The Employee understands and agrees that, as a condition of the Option grant,
unless otherwise provided in Sections 5 or 6 of the Agreement, any unvested
Option as of the date the Employee ceases active employment, and any vested
portion of the Option not exercised within the post-termination exercise period
set out in the Agreement, will be forfeited without entitlement to the
underlying Shares or to any amount of indemnification in the event of
Termination.  The Employee acknowledges that the Employee has read and
specifically accepts the conditions referred to in the Agreement regarding the
impact of a Termination on the Option.

 

SRI LANKA

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

SWEDEN

 

Exercise Procedures.  Notwithstanding any provision in the Agreement to the
contrary, if the Employee is a resident in Sweden, the Company may not limit the
exercise method of the Option only to a cashless exercise.

 

UNITED KINGDOM

 

1.                                      Payment of Taxes.  The following
provision supplements Section 4(c) of the Agreement.

 

If payment or withholding of the income tax due in connection with the Option is
not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by the Employee to the
Subsidiary in the United Kingdom that employs the Employee (the “Employer”),
effective as of the Due Date.  The Employee agrees that the loan will bear
interest at the then-current official rate of Her Majesty’s Revenue & Customs
(“HMRC”), it shall be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 4(c) of the Agreement.  Notwithstanding the foregoing, if the
Employee is a director or executive officer of the Company (within the meaning
of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended),
he or she shall not be eligible for a loan from the Company to cover the income
tax liability.  In the event that the Employee is a director or executive
officer and the income tax is not collected from or paid by him or her

 

19

--------------------------------------------------------------------------------


 

by the Due Date, the amount of any uncollected income tax may constitute a
benefit to the Employee on which additional income tax and national insurance
contributions (“NICs”) will be payable.  The Employee will be responsible for
paying and reporting any income tax due on this additional benefit directly to
HMRC under the self-assessment regime, and for reimbursing the Company or the
Employer (as applicable) the value of any employee NICs due on this additional
benefit.

 

2.                                      Exclusion of Claim. The Employee
acknowledges and agrees that the Employee will have no entitlement to
compensation or damages insofar as such entitlement arises or may arise from the
Employee’s ceasing to have rights under or to be entitled to exercise the
Option, whether or not as a result of Termination (whether the Termination is in
breach of contract or otherwise), or from the loss or diminution in value of the
Option.  Upon the grant of the Option, the Employee shall be deemed to have
waived irrevocably any such entitlement.

 

VENEZUELA

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

VIETNAM

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

20

--------------------------------------------------------------------------------
